
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.32(b)



SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT
GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS


    This Amendment, dated as of June 21, 2001 (the "Amendment"), to the Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans dated as of
December 1, 2000 (as amended, the "Agreement"), is made by and between LEHMAN
BROTHERS BANK, FSB ("Buyer") and AAMES CAPITAL CORPORATION ("Seller" and,
together with the Buyer, the "Parties").

RECITALS

    WHEREAS, the Seller and the Buyer are parties to the Agreement, pursuant to
which the Buyer has agreed, subject to the terms and conditions set forth in the
Agreement, to purchase certain Mortgage Loans owned by the Seller, including,
without limitation, all rights of Seller to service and administer such Mortgage
Loans. Terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement, as amended hereby.

    WHEREAS, the Parties wish to amend the Agreement to modify certain of the
terms and conditions governing the purchase and sale of the Mortgage Loans.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

    Section 1.  Amendment.

    1.1 The definitions of "Final Repurchase Date", "Pricing Spread" and
"Purchase Price" in Section 2 of the Agreement are hereby deleted in their
entirety and replaced with the following:

"Final Repurchase Date" means June 30, 2002 or such earlier date on which all
Purchased Mortgage Loans are required to be immediately repurchased pursuant to
Section 14(a).

"Pricing Spread" means the rate specified in the Confirmation, which shall be
equal to (i) on each date prior to the delivery to the Custodian of the complete
Mortgage Files with respect to the related Purchased Mortgage Loans, 1.75% and
(ii) on each date on and after the delivery to the Custodian of such Mortgage
Files, 1.00%.

"Purchase Price" means on each Purchase Date, the price at which Purchased
Mortgage Loans are transferred by Seller to Buyer or its designee (including the
Custodian) which shall be equal to, with respect to each Purchased Mortgage
Loan, the lowest of (x) 95.5% of the Market Value of such Purchased Mortgage
Loan as determined by the Buyer in its sole discretion, (y) 97.0% of the
Securitization Value of such Purchased Mortgage Loan as determined by the Buyer
in its sole discretion and (z) 98.5% (or, with respect to any Purchased Loan
which is a Wet Ink Mortgage Loan, 95.0%) of the outstanding principal amount of
such Purchased Mortgage Loan.

    1.2 Seller represents and warrants to Buyer that, at all times while the
Agreement is in full force and effect, any and all obligations on the part of
the Seller or the Guarantor to make payments on its respective preferred shares
shall in all cases be subordinate to Seller's obligations to make payments under
the Agreement and Guarantor's obligations to make payments under the Guaranty,
dated as of December 1, 2000, for the benefit of the Buyer.

    Section 2.  Covenants, Representations and Warranties of the Parties.

    2.1 Except as expressly amended by Section 1 hereof, the Agreement remains
unaltered and in full force and effect. Each of the Parties hereby reaffirms all
terms and covenants made in the Agreement as amended hereby.

    2.2 Each of the Parties hereby represents and warrants to the other that
(a) this Amendment constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, and (b) the
execution and delivery by such Party of this Amendment has

--------------------------------------------------------------------------------

been duly authorized by all requisite corporate action on the part of such Party
and will not violate any provision of the organizational documents of such
Party.

    Section 3.  Effect upon the Agreement.

    3.1 Except as specifically set forth herein, the Agreement shall remain in
full force and effect and is hereby ratified and confirmed. All references to
the "Agreement" in the Master Repurchase Agreement Governing Purchases and Sales
of Mortgage Loans shall mean and refer to the Master Repurchase Agreement
Governing Purchases and Sales of Mortgage Loans as modified and amended hereby.

    3.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Party under the
Agreement, or any other document, instrument or agreement executed and/or
delivered in connection therewith.

    Section 4.  Governing Law.

    THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

    Section 5.  Counterparts.

    This Amendment may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed as of the day and year first above written.

    SELLER:
 
 
AAMES CAPITAL CORPORATION, as Seller
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
BUYER:
 
 
LEHMAN BROTHERS BANK, FSB, as Buyer
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.32(b)
SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT GOVERNING PURCHASES AND SALES OF
MORTGAGE LOANS
